DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 1 May 2021. As directed by the amendment: claims 1-4, 6-7, and 9-10 have been amended, claims 11-12 have been canceled. Thus claims 1-10 are presently pending in this application. Applicant’s amendments to the Specification and Drawings filed 4 December 2020 have overcome the objections previously set forth in the Non-Final Office Action mailed 4 September 2020.  The examiner notes the Amendments to the Specification and Drawings were previously indicated as not entered along with the Claim Amendments filed 4 December 2020, however, now the Amendments to the Specification and the Drawings are being entered. The amendments to the claims filed 1 May 2021 have overcome each 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 4 September 2020. 
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitations “an inline fluid channel”, “the inline fluid channel including a middle portion“, and “the middle portion including an internal channel”. It is unclear if the internal channel of the middle portion is an additional channel to the inline fluid channel. For the purpose of examination, the internal channel is interpreted as the part of the inline fluid channel that passes through the middle portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 5,259,843 A) in view of Bruno et al. (US 2002/0092103 A1).
Regarding claim 1, Watanabe et al. discloses a connector device (1 Fig 1), comprising: an inline fluid channel (7 Fig 8 “liquid flow path”) having a first end (3 Fig 8) and a second end (2 Fig 8) configured to bond to respective tubing segments (15 & 14 Fig 3) the inline fluid channel including a middle portion (middle portion - annotated Fig 8 below) between the first end and the second end, the middle portion including an internal channel (7 Fig 8) with a central axis (axis passing through the flow path 7 Fig 8) and a frangible region (4 Fig 8) configured to fracture in response to an application of force (Col 2 Lines 43-46 “twisting”) and when fractured, to separate the middle portion into two remaining parts (2 will separate from 3 as shown in Fig 4), wherein at least one of the two remaining parts is a connector (3 Fig 8, the connector can connect to 31 Fig 5) operable to connect with a predefined mating connector (see connection Fig 5) wherein the inline fluid channel has a positive and/or (the sidewall has a positive draft, which ends and has a neutral draft - annotated Fig 8) such that the at least one of the two remaining parts that is the connector has a tapering opening when the frangible region is fractured (Fig 8, when fractured the opening of the connector has a taper from both the positive draft of the interior surface and the taper of the exterior surface around the frangible portion 4), the inline fluid channel extends from the second end toward the frangible region and includes an internal surface (internal surface - annotated Fig 8) with an internal diameter that is constant (see diameter of internal surface Fig 8) or tapers down continuously until a flange that includes an annular face (annular face - annotated Fig 8) perpendicular to the central axis and having an outer diameter in contact with the internal surface (see Fig 8). 

    PNG
    media_image1.png
    474
    424
    media_image1.png
    Greyscale

However, Watanabe et al. is silent to the inline fluid channel includes a second internal surface with a second internal diameter smaller than an inner diameter of the first annular face that is constant or tapers down continuously until a second flange that includes a second annular face perpendicular to the central axis and having an outer diameter in contact with the second internal surface.  
Bruno et al. teaches a connector (19 Fig 1) with an inline fluid channel (see open channel through 19 Fig 1) that includes a second internal surface (16 Fig 1) with a second internal diameter (see internal diameter of 16 Fig 1, [0022]) smaller than an inner diameter of the first annular face (first annular face of Bruno et al. is the first step in 19 Fig 1, the inner diameter of face 16 is smaller than the inner diameter of the first annular face) that is constant or tapers down continuously ([0022] “decreasing diameter that can have a uniform taper, or be stepped 28, or a combination of the two”) until a second flange (the second annular face is formed by “stop” 14 Fig 1, [0022]) that includes a second annular face perpendicular to the central axis (see perpendicular face of 14 Fig 1) and having an outer diameter in contact with the second internal surface (outer diameter of flange 14 is in contact with second internal surface 16 Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the inline fluid channel of Watanabe et al. to include the limitations as taught by Bruno et al. so that the channel can receive and attach to elements of various diameters [0006], [0022].
Regarding claim 2, modified Watanabe et al. teaches the device of claim 1, wherein the inline fluid channel is shaped such that the connector that results from fracturing the frangible region is of a female locking luer type (3 Fig 8, receiving 35 Fig 9).  
Regarding claim 3, modified Watanabe et al. discloses the device of claim 1, wherein the inline fluid channel is shaped such that the connector that results from fracturing the frangible region has thread portions (33 Fig 8).
Regarding claim 4, modified Watanabe et al. discloses the device of claim 1, wherein the inline fluid channel is shaped such that the connector that results from fracturing the frangible region has an opening shaped to receive the predefined mating connector (Fig 5), a mouth of the opening coinciding with a circular channel defining the frangible region (Fig 8).
Regarding claim 5, modified Watanabe et al. discloses the device of claim 1, wherein the inline fluid channel is generally cylindrical in shape (Fig 8).  
Regarding claim 6, modified Watanabe et al. discloses the device of claim 1, further comprising a fluid circuit for a renal replacement therapy device (51 Fig 15, liquid transferring bag set is a fluid circuit that is fully capable of being used for renal replacement therapy) permanently bonded to the first end (‘secured with adhesive’ Col 3 Lines 4-15).  
Regarding claim 7, modified Watanabe et al. discloses the device of claim 1, further comprising a tubing segment (the tubing segment is made up of 13 and 14 Fig 15) that is bonded to the second end (40 Fig 15) of the (Col 3 lines 7-15) and that includes a releasably capped connector (25 Fig 15, the needle can be capped by bottle 36 Fig 15).
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 5,259,843 A) in view of Bruno et al. (US 2002/0092103 A1) and Akerlund et al. (US 2003/0187420 A1).
	Regarding claim 8, modified Watanabe et al. discloses the device of claim 7, however, fails to disclose wherein the releasably capped connector is of a locking luer type.  
Akerlund et al. teaches a releasably capped connector (110 Fig 1) is of a locking luer type [0029]. It would have been obvious to one of ordinary skill at the time of effective filing for the releasably capped connector of modified Watanabe et al. to be of a locking luer type as taught by Akerlund et al. since such a modification is the result of a simple substitution of one known element (liquid introducing needle) for another (luer connector) to achieve a predictable result (provide access to a fluid container). Additionally Akerlund teaches a luer-lock connector “enables the drug container 103, 203 to be attached to the infusion fluid container 101 in a very simple, fast and safe way.” [0030]
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 5,259,843 A) in view of Bruno et al. (US 2002/0092103 A1) and Nerbonne et al. (US 2007/0261214 A1).
Regarding claim 9, modified Watanabe et al. discloses the device of claim 7, wherein the tubing segment (13, 14 Fig 15). However, fails to disclose the tubing segment has on it a pre-installed non-reopenable clamp. 
Nerbonne et al. teaches a tubing segment (100 Fig 4) has on it a pre-installed [0008] non-reopenable clamp (1 Fig 4). It would have been obvious to one of ordinary skill at the time of effective filing to include a pre-installed non-reopenable clamp as taught by Nerbonne et al. on the tubing segment connected to the second end portion of modified Watanabe et al. to enable permanent closure of the disposable tubing set to ensure it will not be reused [0004].
Regarding claim 10, modified Watanabe et al. discloses the device of claim 9. Watanabe et al. further discloses further comprising a fluid circuit for a renal replacement therapy device (51 Fig 15, liquid transferring bag set is a fluid circuit that is fully capable of being used for renal replacement therapy) permanently bonded to the first end of the inline fluid channel (‘secured with adhesive’ Col 3 Lines 4-15).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783